There is a clear-cut question of fact presented by the record herein which required the submission of the issue to the jury, and the trial court was in error in directing a verdict for defendant.
Mr. Clemans, the insured, was a normal, active man, engaged as a dental technician in Battle Creek. During the four years preceding his death, he had not been away from his office, on account of ill health or inability to work, for a single day. It is shown that on two occasions he complained of indigestion and consulted a physician who prescribed therefor. On both occasions, examination by the physician consulted showed his heart was normal. There was nothing to apprize him of heart disease; but, on the contrary, examination disclosed a normal heart condition *Page 544 
and he was advised by the physician consulted his difficulty was indigestion and that was prescribed for. The examining physician of the insurance company, on examination and upon inquiry, could find no heart trouble and considered the applicant for insurance an excellent risk.
It is said deceased died July 22, 1936, of coronary thrombosis which medical dictionaries define as "the formation of a clot in a branch of the coronary arteries which supply blood to the heart muscle, resulting in obstruction of the artery and infarction of the area of the heart supplied by the occluded vessel; called also coronary occlusion and cardiacinfarction." Dorland's American Illustrated Medical Dictionary (17th Ed.), p. 1404.
There was medical testimony indicating indigestion was not ordinarily a disease but a complaint.
Deceased was apparently a strong, active, young man engaged in the practice of his profession, working 9 or 10 hours a day and more, regarded by the examining physician of the insurance company as "an excellent risk," but who, on two occasions, had consulted a physician who found on examination his heart was normal, but that he had indigestion, which apparently was temporary.
It seems to me, under the circumstances, there was sufficient to take the case to the jury.
Under the law, the statements made by the insured in his application for insurance are, in the absence of fraud, to be deemed representations and not warranties. 3 Comp. Laws 1929, § 12427.
The mere fact the insured in his application did not disclose he had consulted a physician for indigestion does not, it seems to me, bar his right to recover as a matter of law. It may raise a question of fact. 3 Comp. Laws 1929, § 12444. I cannot find from the evidence the failure to disclose his consultation *Page 545 
of Dr. Winslow was with an intent to deceive. If he had disclosed fully all the facts which he learned from his consultation with Dr. Winslow, it would not have affected either the acceptance of the risk or the hazard by the insurance company. If the insurance company had had all of the information Dr. Winslow possessed in relation to insured, it undoubtedly would have accepted the risk. While the insured consulted a physician, there is nothing to indicate he suffered from any such sickness as interfered with his usual and ordinary vocation, or when he consulted a physician for the indigestion complained of that he was suffering from an illness which in any way would have affected the probability of the acceptance of his risk by the insurance company. Pacific MutualLife Ins. Co. v. Cunningham, 54 Fed. (2d) 927; NorthwesternMutual Life Ins. Co. v. Wiggins (C.C.A.), 15 Fed. (2d) 646.
Judgment of the trial court is reversed, with costs, and the case submitted to a jury under an appropriate charge.